Per Curiam,
This case involved questions of fact which were clearly for the consideration of the jury, and hence defendant company’s request for binding instructions in its favor was rightly refused. The offer of evidence recited in the second specification was rightly excluded.
The subjects of complaint in the third, fourth, fifth and sixth specifications are portions of the learned judge’s charge recited therein respectively. There appears to be no error in either of these of which the defendant company has any just reason to complain. The contract’ obligation into which it entered, by accepting the ordinance of the borough, was rightly construed by the court. Neither of the specifications of error is sustained.
Judgment affirmed.